Judgment and order affirmed, with costs. No opinion. Woodward, Hooker, Rich and Miller, JJ., concurred; Jenks, J., dissented on the ground that it was, an error to refuse the instruction that actual notice or knowledge of any rule of the railroad did not have to be brought home to the plaintiff (See Barker v. Central Park, etc., R. R. Co., 151 N. Y. 237, 242), and upon the further ground that there is no evidence that any excessive force was used, but only that necessary to eject the plaintiff within the right of the defendant.